DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed. Currently, claims 1–15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Upon review of the disclosed patent application, it has been noted that:
 Foreign priority has been considered.
The Abstract, Drawings, and Specification are in compliance with regulations set forth in and MPEP § 600
As summarized, motivations are detailed in the following.

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19205238.9, filed on Oct 25, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1, 3, 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Irmler (US3964619) in view of Ruzumov (US 10202239). The combination of elements of Irmler and Ruzumov disclose all of the limitations of the listed claims.

Regarding claim 1:
Irmler discloses a storage arrangement comprising:
a plurality of storage spaces (element 11) configured as multiple rows and columns in a matrix array (see figures 1, 2, 3, 4, and 5);
at loading space located below the matrix array shown in the figures;
a loading vehicle (element 13) movable below each of the columns via a transverse device (element 15) in order to place a storage item within a predetermined column and row. Irmler does not teach placing the storage item on the loading vehicle outside of the loading space.

Ruzumov teaches a storage facility comprising a plurality of storage columns and rows (elements 12,14,16,18) with a loading space located below the columns and rows wherein a loading vehicle is movable into and out of the loading space.  It would have been obvious at the time of filing to provide the device of Irmler with a loading vehicle capable of operating outside the loading space in order to allow the vehicle to move under a plurality of arrays of storage columns thereby doing away with the need for a separate outside conveyor.

As per Claim 3 
Irmler and Ruzumov teach the limitations of claim 1 as above. In Col 3, line 2 Irmler further teaches “The stacking storage arrangement according to claim 1, wherein the transverse transport comprises a first entry/exit access point for the loading vehicle, which first access point is directed towards the loading space, and a second entry/exit access point for the loading vehicle, which second access point is directed away from the loading space” by reciting “FIG. 3, parallel to the tracks 14 of the loading and unloading units 13 there is a conveyer belt 15 on which packages, fed in by a feeder belt 16 running on one side of the matrix, are conveyed to the loading-unloading unit 13, so that they can be pushed by the latter at a predetermined and selected place into a storage pipe. On the other hand, the loading-unloading unit 13 can deposit packages, which it takes from the storage pipes, upon the conveyer belt 15, which then transports the packages to a discharge belt 17, on the side of the matrix opposite to the feed belt.”, where feeder belt 16 serves as a first entry/ exit point and discharge belt 17 serves as a second entry/exit point on the opposite side. In Figure 1, Irmler discloses the transvers transport device (element 15) and a first entry point from element 16 and a second exit point to element 17. In Figure 4, Irmler again recites in a second variation of his invention where a loading unit 25 is the first access point, element, is positioned in front of the feeder belt 26 as the first access point, and the discharge belt 24 as the second access point is directed away from the loading unit on the opposite side.

As per Claim 4 
 	Irmler and Ruzumov teach all of the additional limitations of claim 1. 
Irmler further teaches the stacking storage arrangement according to claim 3, wherein at least one placement-into-storage/removal-from-storage arrangement is arranged on a side of the transverse transport facing away from the loading space in Col 3, line 25 by reciting “ parallel to the tracks 14 of the loading and unloading units 13 there is a conveyer belt 15 on which packages, fed in by a feeder belt 16 running on one side of the matrix” and in Cole 3, line 31 by reciting “On the other hand, the loading-unloading unit 13 can deposit packages, which it takes from the storage pipes, upon the conveyer belt 15, which then transports the packages to a discharge belt 17, on the side of the matrix opposite to the feed belt.”. The assertion that packages are fed in by feeder belt 16 is taken to indicate a placement-into-storage arrangement and the assertion that element 17 is a discharge is taken to indicate a removal-from-storage arrangement, where to feed is to place into and to discharge is to remove from. Irmler, again, teaches the stacking storage arrangement according to claim 3, wherein at least one placement-into-storage/removal-from-storage arrangement is arranged on a side of the transverse transport facing away from the loading space in Col 3, line 31 by reciting “- On the other hand, the loading-unloading unit 13 can deposit packages, which it takes from the storage pipes, upon the conveyer belt 15, which then transports the packages to a discharge belt 17, on the side of the matrix opposite to the feed belt.” Irmler further teaches claim 3 in Col 3, line 67 by reciting “Individual packages are designated in the figures by 18, and they are partly in the storage pipes, partly on the conveyer belt and partly on the feeder belt 16 or the discharge belt 17.”

As per Claim 5:
Irmler and Ruzumov teach all the limitations of claim 1, as above.
	Irmler further teaches the stacking storage arrangement according to claim 4, wherein the placement- into-storage/removal-from-storage arrangements numbers less than that of the rows in Col 3, line 25 by reciting “parallel to the tracks 14 of the loading and unloading units 13 there is a conveyer belt 15 on which packages, fed in by a feeder belt 16 running on one side of the matrix” and again in Col 3, line 31, reciting “On the other hand, the loading-unloading unit 13 can deposit packages, which it takes from the storage pipes, upon the conveyer belt 15, which then transports the packages to a discharge belt 17, on the side of the matrix opposite to the feed belt.”. This limitation can also be seen in Figure 1, elements 16 and 17 and the second variation shown in Figure 5, elements 23 and 25; whereas,16 and 25 teach one feed(placement-in) unit, and elements 17 and 23 teach one discharge (removal-from) unit.

As per Claim 8:
Irmler and Ruzumov teach all the limitations of claim 1, as above.
Irmler further teaches the stacking storage arrangement according to claim 1, wherein one transverse transport each is arranged at each end of the rows in Figure 1 where the transverse transport, element 15, is represented as running between each isle. 


Claim(s) 2, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Irmler (US3964619) in view of Ruzumov (US10202239) as seen in claim 1 and further in view of Eder (W02019154467A1).

As per Claim 2:
Imler and Ruzumov teach the limitations of claim 1 as above, they do not teach the transverse transport is located outside of the loading space. 
Eder teaches the transverse transport is arranged outside of the loading space in figure 3, where this transverse transport configuration is located outside of the storage matrix. Eder further recites the transverse transport is arranged outside of the loading space in the description (page 1, line 6) by reciting “a storage structure, in which in a longitudinal direction (x), a transverse direction (z) and a height direction (z) orthogonally oriented storage bins are formed, and with a matched to the bearing structure, Longitudinal transport paths in the x-direction and transverse transport paths in the z-direction for the transport vehicle defining rail grid” and moving on to assert that “The individual storage containers are accessed from above by means of suitable transport vehicles, which move on corresponding travel rails which are arranged in the form of a 2D matrix on the rack structure” where the transverse transport is arranged above. In conjunction with the limitations of Claim 1, It would be obvious to one of ordinary skill in the art to Combine the external transverse transport of Eder with the a storage system of Irmler, which includes a loading space of positioned beneath the matrix ready for improvement to yield predictable results to improve upon arrangements already known in the field by incorporating a loading space to reduce the weight a storage structure is required to withstand and structuring the transverse transport below, as opposed to above, but still outside of the loading space in a manner that does not obstruct access to said loading space.


As per Claim 9:
Imler and Ruzumov teach the limitations of claim 1 as above; however, they do not teach the transverse transport comprising a transverse transport trolley.
Eder discloses the transverse transport comprising a transverse transport trolley (element 3) in the description where he recites “wherein the trolleys are each arranged on an outer side of the respective side wall, wherein the trolleys arranged on two opposite side walls of the vehicle body…”. It would be obvious to one of ordinary skill in the art to add the trolley element taught by Eder to the storage system of claim 1 for the advantage of providing an isolated path for the transverse vehicle to be moved within a designated area absent of interference.

As per Claim 10:
Imler and Ruzumov teach the limitations of claim 1 as above; however, they do not teach the transverse transport trolley is configured to be moved on a first driving surface that is arranged lower in a direction of gravity than a second driving surface on which the loading vehicle can be moved in the loading space; however, claim 10 is rejected under section 2143 of the MPEP as being “Obvious to try”-choosing from a finite number of predictable solutions, with a reasonable expectation of success as the purpose for the limitations of claim 10 are to prevent interference between two moving vehicles. As a reasonable solution one of ordinary skill in the art would have reasonably pursued the limitation of claim 10 in an effort to run the vehicles independently of one another in a manner that would still permit both to meet at different locations along their respective tracks as a potential solution with a reasonable expectation of success. Claim 10 is hereby rejected under 35 U.S.C. 103. Further Imler discloses a transverse bridge (14) which carries the loading vehicle wherein the bridge wheels are located lower than the loading vehicle wheels.  As such it would have been obvious at the time of filing to maintain this relationship when adapting the Imler device to operate outside of the loading space.

As per Claim 11:
This limitation is rejected as an extension of claim 10 and further teaching by Eder. Eder teaches the first driving surface is embodied as a rail arrangement, reciting “The transport vehicle, which comprises a central, downwardly open cavity for receiving transported goods in the form of standardized storage containers, has two trolleys with four wheels each, one of the trolleys for moving the transport vehicle on a corresponding rail structure into one Longitudinal (x) and the other chassis is designed for movement in an orthogonal transverse direction (y). To make direction changes, the landing gears can be lifted independently of each other and thus lifted off the rail structure.” on page 2, line 21. It would have been obvious to one of ordinary skill in the art at the time of filing to run the apparatus of Imler along rails as taught by Eder in order to maintain the loading vehicle in alignment with the storage columns.


Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Irmler (US3964619) in view of Ruzumov (US10202239) as limitations of claim 4 and further in view of Conrad (JP6981876B2). The combination of elements of Irmler, Ruzumov, and Conrad disclose all of the limitations of the listed claims.

As per Claim 6:
Imler and Ruzumov teach the limitations of claim 1 as above, they do not teach at least one placement-into-storage/removal-from-storage arrangement having at least one container transfer position for transferring a container from the placement-into-storage/removal-from-storage arrangement to the loading vehicle or vice versa.
Conrad teaches at least one placement-into-storage/removal-from-storage arrangement has at least one container transfer position for transferring a container from the placement-into-storage/removal-from-storage arrangement to the loading vehicle or vice versa by reciting “A pick face transfer station with a common support surface, an autonomous transfer vehicle configured to move back and forth between transfer decks and place a first pick face on the common support surface of the pick face delivery station. The common support surface is an open, non-deterministic two-dimensional support surface that defines the interface of the pickface transfer station between the autonomous transport vehicle and the reciprocating lift, the interface to the transfer deck. Along, on the common support surface, the dynamically assigned interface position has at least one autonomous transport vehicle transporting the pick face to the common support surface., A dynamically assigned position”.
As transfer positions are common in the art of Conveying transport or storage devices and Control Systems as they pertain to storage and warehousing, it would be obvious to one of ordinary skill in the art to add the known technique of utilizing a transfer position to optimize the transfer of an article from a placement-into/removal-from storage arrangement to a movement device. It is asserted that it would be obvious to one of ordinary skill in the art combine elements of Conrad to that of Irmler (Claim 4) to yield the predictable result of creating a storage arrangement that includes placement-in/removal-from storage arrangements that comprise transfer positions, for the purpose of stabilizing the container prior to movement.

As per Claim 7:
Imler and Ruzumov teach the limitations of claim 1 as above, they do not teach the container transfer position comprising a tray beneath which an entry surface for the loading vehicle.
Conrad teaches the stacking storage arrangement according to claim 6, wherein the container transfer position comprises a tray beneath which an entry surface for the loading vehicle is arranged by reciting “A pick face transfer station with a common support surface, An autonomous transfer vehicle configured to move back and forth between transfer decks and place a first pick face on the common support surface of the pick face delivery station” where the transfer station teaches the transfer position and comprises a support surface. 
As JP6981876 related to automatic storage and retrieval systems, it would be obvious to one reasonable skill in the art to combine elements of Conrad to that of Irmler (Claim 4) to create the storage arrangement of claim 6 (further limiting claim 1) that includes placement-in/removal-from storage arrangements that comprise transfer positions, noting that transfer positions are common in the art. Furthermore, as taught by Conrad, support surfaces (such as trays) are well known in the art. Entry platforms are well known for stabilizing and confining vehicles in an arrangement. Though the support tray taught by Conrad is taught to support the transferred object, it would be obvious to one of ordinary skill in the art to modify the known technique, ready for improvement, of utilizing a support tray to the known technique of utilizing a support platform to establish an entry surface for the vehicle with the intent of providing a uniform confined space for optimal transfer of the article to be transferred.

Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irmler (US3964619) in view of Ruzumov (US10202239) as seen in claim 1 and further in view of Ahmann (W02020006010). The combination of elements of Irmler, Ruzumov, and Ahmann disclose all of the limitations of the listed claims.

As per Claim 12:
Imler and Ruzumov teach the limitations of claim 1 as above, they do not teach a controller configured to specify a position of a container in the container receiving spaces as a function of a turnover frequency of the container
Ahmann discloses a controller configured to specify a position of a container in the container receiving spaces as a function of a turnover frequency of the container in section [00137] by reciting “The overall optimization does not occur real time. However, the FCA Control Software monitors the ongoing Velocities of the SKUs. As the Velocities change over time due to changes in customer demand, seasonality, and/or other issues, the FCA Control Software will periodically reposition SKU locations to keep the overall placement optimized. This is known as Dynamic Slotting.” 
As per Claim 15:
Imler and Ruzumov teach the limitations of claim 1 as above, they do not teach the controller being configured to determine the turnover frequency of containers dynamically during operation
Ahmann discloses the controller is configured to determine the turnover frequency of containers dynamically during operation by reciting “The overall optimization does not occur real time. However, the FCA Control Software monitors the ongoing Velocities of the SKUs. As the Velocities change over time due to changes in customer demand, seasonality, and/or other issues, the FCA Control Software will periodically reposition SKU locations to keep the overall placement optimized. This is known as Dynamic Slotting” in section [00137]
It would be obvious to one of ordinary skill in the art to combine the control system of Ahmann to the storage system of Irmler and Ruzumov to create a storage system with the improved ability to place articles optimally, such that time and money can be saved in location and transportation of stored items.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irmler (US3964619) in view of Ruzumov (US10202239) and further in view of Ahmann (W02020006010) as a further limitation of claim 12 and further in view of Gao (CN107203825A). The combination of elements of Irmler, Ruzumov, Ahmann, and Gao disclose all of the limitations of the listed claims.
  
As per Claim 13:
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao. Gao teaches Claim 13 as a limitation of claim 12, where Irmler, Rusumov, and Gao fail to teach the functional limitation of the controller as being configured to specify a position of a container having a high turnover frequency in a lower region of a container receiving space
Gao teaches the controller is configured to specify a position of a container having a high turnover frequency in a lower region of a container receiving space by reciting Fig 6, Fig 7-high demand on goods area of goods picking area is less than the area of low demand on goods picking area. the carrying capacity of the processor 35 according to each automatic guided vehicle and receiving the order of the three automatic transporting vehicle 122a, 122b, 122c correspond to specified three areas 110a, 110b and 110c.
It would be obvious to one of ordinary skill in the art to combine the control system of Gao to the control system of Ahmann in further view of the storage system of Irmler and Ruzomov to create a storage system with the improved ability to place articles optimally, such that time and money can be saved in location and transportation of optimally accessible stored items.


As per Claim 14:
Claim 14 is rejected under 35 U.S.C. 103 as being obvious under rationale specified in section 2143 of the MPEP.
The recitation of the controller is configured to specify a position of a container having a high turnover frequency in a column that is closer to an end of a row than a position of a container having a low turnover frequency in Claim 14 is rejected as an extension of Claim 12 where a known technique is being applied to a known device ready for improvement to yield predictable results. 
One of ordinary skill in the art would find it more efficient to place more frequently handles articles in a position of easier access; naturally, it would be reasonable to assume that placing items with a high turnover in lower place and placing them in a more accessible place (like the end of a row) would yield the same/predictable results, as it is a common practice in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is considered:

US20210269244A1
US20140056672A1
EP3782930A1
CN 110603209 B
CN 111741910 A
HU213074B
CN110356754
EP 1401743 B1
DE102013009340



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE N MOODY whose telephone number is (571)270-1789. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                     /J.N.M./Examiner, Art Unit 4186  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655